BURROWS, J.,
dissents.
I place my dissent in this case upon the provisions of Sec. 1752 Rev. Stat., that “A conviction under an ordinance of any municipal corporation may be reviewed by petition in error; * * * but no such petition shall be filed except on leave of the court or a judge thereof.”
It is not suggested that the court here mentioned is other than the court of common pleas. Neither is it suggested that the language or meaning of this section is uncertain.
In unequivocal terms it requires the leave of the court of common pleas or a judge thereof as a condition precedent to the review of a conviction under an ordinance. Since this right to a review does not exist except when given by statute, it follows that the refusal of the court of common pleas to allow the petition in error to be filed precludes any further proceedings upon such petition. But it is claimed that this court may review and reverse the order of the court of common pleas refusing such leave, by virtue of the power given the circuit court in Sec. 7356 Rev. Stat., to review the judgments and final orders of the court of common pleas.
Conceding that the refusal of leave is a final order, still the circuit court has jurisdiction by Sec. 7360 Rev. Stat., only to affirm or reverse *560judgments; and can reverse those only that are in their nature and character reversible. An affirmance or reversal in this case would alike leave the plaintiff in error out of court.
To give relief to the plaintiff in error this court must go farther and allow the petition in error to be filed in the court of common pleas. And this, in effect, would amend Sec. 1752 Rev. Stat. so that a petition in error could, in such cases, be filed in the court of common pleas on leave of that court or a judge thereof; or, when refused by them, on leave of the circuit court.
If this position is correct, then by Sec. 7306a Rev. Stat., this judgment, if reversed by the circuit court, may be reviewed in the Supreme Court. The manifest purpose of the exception in Sec. 1752 Rev. Stat. is to shut the door of the court of common pleas against all petitions in error from convictions for municipal offenses which that court or a judge thereof considers lacking in legal merit. This evident purpose of the legislature is thwarted by the decision made in this case. The grant of power to allow or refuse applications in these cases must, in the nature of the case, be discretionary and exclusive. Any other construction, instead of putting an. end to cases whose merit is thus condemned, would give to such offenders an enlarged opportunity for litigation and delay.